Title: Memoranda, 25 June 1757
From: Washington, George
To: 



[Fort Loudoun] 25th [June 1757]

The Govr.
Inclose the Govr Doctr Ross Letter abt the Provision at Fort Cumbd & desire his explicit directions how to act in the Affair.

Inform him in what manner the Militia came to this place—witht Arms &ca.
That it is impossible so heavy a piece of Work as Fort Loudoun can be ⟨illegible⟩.
Govr
Whether I am right in delivering our ammunition &ca to the Militia.
I ought to be furnishd with money to pay the Drafts when they come up.
I have not been able to send any Men to the So. Ward, the Continual Alarms on this Quarter retarded it till the News of the French Marchg with artillery and then it was judgd quite imprudent to draw Men from a part so much exposd.
I have wrote twice to Colo. Stanwix abt Arms, but he takes no Notice there⟨of⟩ in his Letters to me from whence I imagine he is not inclind to furnish us with any—We shall want Arms much.
